Citation Nr: 1044790	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of internal derangement of the left knee, 
currently rated at 30 percent.

2.  Evaluation of traumatic arthritis of the left knee, currently 
rated at 20 percent.

[The issue of entitlement to an annual clothing allowance is 
addressed in a separate decision].


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from January 1984 to 
February 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that during the pendency of this appeal, the 
Veteran disagreed with a February 2008 rating decision that 
denied service connection for a dental disability.  The RO issued 
a statement of the case in November 2008.  However, the Veteran 
did not perfect an appeal, and that matter is not before the 
Board.  

The issue of evaluation of traumatic arthritis of the left knee, 
currently rated at 20 percent is addressed in the REMAND below, 
and is therein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is receiving the maximum schedular rating available 
for lateral instability and subluxation of the left knee, and the 
condition does not involve nonunion of the tibia and fibula.  


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 30 
percent for internal derangement of the left knee.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2006 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  The appellant has substantiated his 
status as a Veteran.  He was notified of all other elements of 
the Dingess notice, including the effective-date elements of his 
claim, in the May 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's 
service treatment records and all of the identified post-service 
private and VA treatment records.  

In addition, the Veteran was afforded VA examinations in June 
2006 and November 2008.  Regarding internal derangement, these 
examinations were adequate because they were performed by medical 
professionals based on solicitation of history and symptomatology 
from the Veteran, and a thorough examination of the Veteran.  The 
resulting findings were consistent with the overall record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38  U.S.C.A. § 
1155; 38 C.F.R. Part 4.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  When a 
question arises as to which of two ratings applies under a 
particular Diagnostic Code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

In a July 1996 rating decision, the RO granted service connection 
and assigned a 10 percent rating for internal derangement of the 
left knee, pursuant to Diagnostic Code 5257, effective January 
31, 1996.  An April 2002 rating decision assigned a temporary 
total rating for post-surgical convalescence from September 15, 
2001, and a 20 percent rating from March 1, 2002.  In a May 2004 
decision, an increased 30 percent rating was assigned from March 
1, 2002.  

Under Diagnostic Code 5257, a 30 percent rating is the maximum 
schedular rating available for lateral instability and recurrent 
subluxation.  There is no assertion of the Veteran, or medical 
evidence of, nonunion of the tibia and fibula, as is required for 
a rating under Diagnostic Code 5262.  There are no other 
applicable codes that offer a higher rating for internal 
derangement.  Accordingly, a schedular rating higher than 30 
percent is not available.  Extraschedular consideration will be 
addressed below.

The Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, as they pertain to additional functional loss due 
to pain, weakness, excess fatigability, or incoordination 
associated with motion, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Diagnostic Code 5257 
(subluxation or lateral instability) is not predicated on 
limitation motion.  Therefore, the provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are not applicable in this context, but will 
be addressed fully with the discussion and analysis for arthritis 
pending the Board's remand.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the internal derangement has not 
significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  While the Veteran is receiving the maximum schedular 
rating for internal derangement of the left knee, and thus, a 
higher schedular rating is not available, the Board finds that 
the Veteran's disability level is contemplated by the schedular 
rating assigned.  In other words, the type of impairment 
demonstrated on examination, and described by the Veteran, is 
completely consistent with the disability rating assigned.  In so 
finding, the Board notes that the November 2008 examiner found 
that, while there was a positive medial McMurray's sign, there 
was no laxity of the lateral or medial collateral ligaments to 
lateral and medial stress.  He also found that negative anterior 
and posterior drawer signs indicated intact anterior and 
posterior cruciate ligaments.  The knee was described as 
anatomically normal, with no tenderness or swelling.  

Moreover, the record reflects that the Veteran has not required 
frequent hospitalizations for his left knee internal derangement.  
Clearly, the internal derangement of the Veteran's left knee 
interferes with his industrial capacity, and limits his ability 
to engage in certain physically demanding types of employment.  
However, the disability rating assigned is recognition that 
industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. 
App. 361, at 363 (1993).  

Based on these findings, the Board concludes that the rating 
schedule is adequate to evaluate the Veteran's internal 
derangement of the left knee, and extraschedular referral is not 
warranted.  


ORDER

A disability rating higher than 30 percent for internal 
derangement of the left knee is denied.


REMAND

The Veteran's representative noted in written argument that the 
November 2008 VA examination was inadequate regarding the 
assessment of range of motion.  In particular, the examiner 
commented that repeat flexion and extension of the knee produces 
pain and weakness; however, the examiner did not describe the 
point of onset of such symptoms.  The representative requested a 
remand to obtain a VA examination "utilizing the Deluca 
criteria."

When evaluating musculoskeletal disabilities, VA must consider 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination associated with motion, to 
include with repeated use or during flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

In essence, the examiner indicated that the Veteran does 
experience additional limitation beyond the measured range of 
motion, as contemplated by DeLuca, but did not provide findings 
that would enable the Board to determine the extent of such 
additional limitation.  

VA's duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a decision 
on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board agrees that a remand is necessary in regard to the 
claim for a higher rating for traumatic arthritis of the left 
knee.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine the current degree of severity of 
his service-connected traumatic arthritis of 
the left knee.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursions of motion, if any, accompanied by 
pain.  The examiner should assess the degree 
of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should assess the additional functional 
impairment due to weakened movement, excess 
fatigability, or incoordination in terms of 
the degree of additional range of motion 
loss.   

The examiner should also state whether there 
would be additional limits on functional 
ability on repeated use or during flare-ups 
(if the Veteran describes flare-ups), and 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  The examiner should assess the 
additional functional impairment on repeated 
use or during flare-ups in terms of the 
degree of additional range of motion loss.  

2.  The AOJ must prepare a rating decision 
that clearly establishes the basis of the 20 
percent evaluation.  We are unable to 
determine if the evaluation is based on 
limitation of flexion, limitation of 
extension or a combination of both.  If both, 
the evaluation for each plane of motion must 
be established.

3.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the 


United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


